Order filed November 17, 2020




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00727-CV
                                 ____________

KIPP, INC., ST. LUKE'S UNITED METHODIST CHURCH OF HOUSTON,
         LEGACY COMMUNITY HEALTH SERVICES, YMCA OF
       GREATER HOUSTON'S JULIUS WILLIAM "BILL" BOYAR, III,
            BOYAR & MILLER, P.C. D/B/A BOYAR MILLER, AND
       KIMBERLY STERLING ASSOCIATES, INC., ET AL, Appellants

                                       V.

GRANT ME THE WISDOM FOUNDATION, INC., INDIVIDUALLY AND
    IN THE RIGHT OF CONNECT @ 6800 BELLAIRE, INC., Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-62715

                                  ORDER

      This is an accelerated appeal from a judgment signed October 2, 2020. The
notice of appeal was due October 22, 2020. See Tex. R. App. P. 26.1. Appellants,
however, filed the notice of appeal on October 23, 2020, a date within 15 days of
the due date for the notice of appeal. A motion for extension of time is necessarily
implied when the perfecting instrument is filed within 15 days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellants are still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).
         Accordingly, we ORDER appellants to file a proper motion to extend time
to file the notice of appeal on or before 10 days after the date of this order. See
Tex. R. App. P. 26.3;10.5(b). If appellants do not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                         2